638 F.2d 17
UNITED STATES of America, Plaintiff-Appellee,v.Robert J. KUHN, Jose C. Davila, and Doyle E. Huckabee,Defendants-Appellants.
No. 80-1207

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Unit A
Feb. 23, 1981.
Appeals from the United States District Court for the Western District of Texas; William S. Sessions, Judge.


1
James Daniel (Jay) Doyle, III, Austin, Tex., for defendant-appellant Davilla.


2
Albert A. Pena, III, Corpus Christi, Tex., for defendant-appellant Huckabee.


3
Richard Witte Alexander, Austin, Tex., for defendant-appellant Kuhn.


4
LeRoy Morgan Jahn, Asst. U. S. Atty., San Antonio, Tex., for plaintiff-appellee.


5
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC


6
(Opinion Nov. 5, 1980, 5 Cir., 629 F.2d 1087)


7
Before GEE, RUBIN and RANDALL, Circuit Judges.

PER CURIAM:

8
In our original opinion, we decided the merits of this attempted Abney1-type appeal on the assumption that we had jurisdiction to do so, expressly reserving that question.  Since then it has been determined that we lack such jurisdiction.  United States v. Becton, 632 F.2d 1294 (5th Cir. 1980).  What we earlier wrote on the merits is therefore of no effect.  We withdraw it.  The appeal is


9
DISMISSED.



1
 Abney v. United States, 431 U.S. 651, 97 S.Ct. 2034, 52 L.Ed.2d 651 (1977)